Maxim Group LLC 405 Lexington Avenue New York, NY 10174 September 20, 2013 VIA EDGAR Mr. Max A. Webb, Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Paragon Shipping Inc. Registration Statement on Form F-1, filed April 18, 2013, as amended File No. 333-187966 Dear Mr. Webb: Pursuant to Rule 461 of the General Rules and Regulations of the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, Maxim Group LLC, as representative of the underwriters, hereby requests acceleration of the effective date of the above-referenced Registration Statement so that it will become effective at 4:00 p.m. EST on Monday, September 23, 2013, or as soon as thereafter practicable. The following is supplemental information supplied under Rule 418(a)(7) and Rule 460 under the Securities Act of 1933: (i) Date of preliminary prospectus:September 10, 2013 and September 19, 2013 (ii) Dates of distribution:September 10, 2013 and September 20, 2013 (iii) Number of prospective underwriters to whom the preliminary prospectus was furnished:3 (iv) Number of prospectuses so distributed:350 electronic, none in print The undersigned confirms that it has complied with and will continue to comply with, and it has been informed or will be informed by participating dealers that they have complied with or will comply with, Rule 15c2-8 promulgated under the Securities Exchange Act of 1934, as amended, in connection with the above-referenced issue. Sincerely, MAXIM GROUP LLC By: /s/Clifford A. Teller Name: Clifford A. Teller Title: Executive Managing Director of Investment Banking
